Exhibit 10.16

 

 

 

FIRST AMENDMENT TO

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

dated as of

February 7, 2013

among

WESTERN GAS PARTNERS, LP,

as Borrower,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

and

The Lenders Party Hereto

 

 

 



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED REVOLING CREDIT AGREEMENT (this
“First Amendment”), dated as of February 7, 2013, is among WESTERN GAS PARTNERS,
LP, as the Borrower, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent, and the Lenders party hereto.

R E C I T A L S

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Amended and Restated Revolving Credit Agreement dated as of March 24,
2011 (the “Credit Agreement”), pursuant to which the Lenders have made certain
loans to and extensions of credit for the account of the Borrower.

B. The Borrower has requested and the Majority Lenders have agreed to amend
certain provisions of the Credit Agreement as set forth in this First Amendment.

C. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all article and section references in this First Amendment
refer to articles and sections of the Credit Agreement.

Section 2. Amendments to Credit Agreement.

2.1 Amendments to Section 1.01.

(a) The definition of “Agreement” is hereby deleted and replaced in its entirety
to read as follows:

“Agreement” means this Credit Agreement, as amended by the First Amendment and
as the same may from time to time be amended, modified, supplemented or
restated.

(b) The definition of “Consolidated EBITDA” is hereby amended in its entirety to
read as follows:

“Consolidated EBITDA” — for any period, an amount equal to Consolidated Net
Income for such period plus, to the extent deducted in determining Consolidated
Net Income for such period, the aggregate amount of (a) taxes based on or
measured by income, (b) Consolidated Interest Expense, (c) depreciation and
amortization expenses and (d) non-cash equity-based or similar non-cash
incentive-based awards or arrangements, non-cash compensation expense or costs,
including any such non-cash charges arising from stock options, restricted stock
grants or other non-cash equity



--------------------------------------------------------------------------------

incentive grants; provided that, at the Borrower’s option, and subject to the
approval of the Administrative Agent (such approval not to be unreasonably
withheld or delayed), Consolidated EBITDA shall be calculated by giving effect
to Material Project EBITDA Adjustments.

(c) The following definition is hereby added where alphabetically appropriate to
read as follows:

“First Amendment” means the First Amendment to Amended and Restated Revolving
Credit Agreement dated as of February 7, 2013 among the Borrower, the
Administrative Agent and the Lenders party thereto.

Section 3. Conditions Precedent. This First Amendment shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 12.02 of the Credit Agreement) (the “First Amendment
Effective Date”):

3.1 The Administrative Agent shall have received from the Majority Lenders and
the Borrower, counterparts (in such number as may be requested by the
Administrative Agent) of this First Amendment signed on behalf of such Persons.

3.2 No Default or Event of Default shall have occurred and be continuing, both
prior and after giving effect to the terms of this First Amendment.

3.3 The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

The Administrative Agent is hereby authorized and directed to declare this First
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 3 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.

Section 4. Miscellaneous.

4.1 Confirmation. The provisions of the Credit Agreement, as amended by this
First Amendment, shall remain in full force and effect following the
effectiveness of this First Amendment.

4.2 Ratification and Affirmation; Representations and Warranties. The Borrower
hereby (a) ratifies and affirms its respective obligations under, and
acknowledges, renews and extends its respective continued liability under, each
Loan Document to which it is a party and agrees that each Loan Document to which
it is a party remains in full force and effect, except as expressly amended
hereby, notwithstanding the amendments contained herein and (b) represents and
warrants to the Lenders that, as of the date hereof, after giving effect to the
terms of this First Amendment: (i) all of the representations and warranties
contained in each Loan Document to which it is a party are true and correct,
except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, such representations and

 

2



--------------------------------------------------------------------------------

warranties shall continue to be true and correct as of such specified earlier
date, (ii) no Default has occurred and is continuing and (iii) no Material
Adverse Effect shall have occurred.

4.3 Counterparts. This First Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this First Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.

4.4 No Oral Agreement. This First Amendment, the Credit Agreement and the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and thereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof and thereof. This First Amendment, the Credit Agreement and the
other Loan Documents represent the final agreement among the parties hereto and
thereto and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties.

4.5 GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[SIGNATURES BEGIN NEXT PAGE]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.

 

BORROWER:

     WESTERN GAS PARTNERS, LP      By:   

Western Gas Holdings, LLC,

its general partner

     By:   

/s/ Benjamin M. Fink

     Name:    Benjamin M. Fink      Title:    Senior Vice President,        
Chief Financial Officer and Treasurer ADMINISTRATIVE AGENT:      WELLS FARGO
BANK,


NATIONAL ASSOCIATION

     By:   

/s/ Courtney Kubesch

     Name:    Courtney Kubesch      Title:    Vice President

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

LENDERS:

     WELLS FARGO BANK,


NATIONAL ASSOCIATION

     By:   

/s/ Courtney Kubesch

     Name:    Courtney Kubesch      Title:    Vice President      DNB BANK ASA,
NEW YORK BRANCH      By:   

/s/ Sanjiv Nayar

     Name:    Sanjiv Nayar      Title:    Senior Vice President      By:   

/s/ Stian Lovseth

     Name:    Stian Lovseth      Title:    First Vice President      BANK OF
MONTREAL      By:   

/s/ James V. Ducote

     Name:    James V. Ducote      Title:    Director      COMERICA BANK     
By:   

/s/ Jeff Treadway

     Name:    Jeff Treadway      Title:    Vice President      THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD.      By:   

/s/ Andrew Oram

     Name:    Andrew Oram      Title:    Managing Director

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

     BARCLAYS BANK      By:   

/s/ Vanessa Kurbatskiy

     Name:    Vanessa Kurbatskiy      Title:    Vice President      CITIBANK,
N.A.      By:   

/s/ Lawrence Martin

     Name:    Lawrence Martin      Title:    Vice President      DEUTSCHE BANK
AG NEW YORK BRANCH      By:   

/s/ Kevin Chichester

     Name:    Kevin Chichester      Title:    Director      By:   

/s/ Robert M. Wood, Jr.

     Name:    Robert M. Wood, Jr.      Title:    Director      MORGAN STANLEY
BANK, N.A.      By:   

/s/ William Jones

     Name:    William Jones      Title:    Authorized Signatory      ROYAL BANK
OF CANADA      By:   

/s/ Jay T. Sartain

     Name:    Jay T. Sartain      Title:    Authorized Signatory

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

     SOCIETE GENERALE      By:   

/s/ Anson D. Williams

     Name:    Anson D. Williams      Title:    Director      THE BANK OF NOVA
SCOTIA      By:   

/s/ Terry Donovan

     Name:    Terry Donovan      Title:    Managing Director      THE ROYAL BANK
OF SCOTLAND PLC      By:   

/s/ David Slye

     Name:    David Slye      Title:    Authorised Signatory      U.S. BANK
NATIONAL ASSOCIATION      By:   

/s/ Patrick Jeffrey

     Name:    Patrick Jeffrey      Title:    Vice President      UBS LOAN
FINANCE LLC      By:   

/s/ Lana Gifas

     Name:    Lana Gifas      Title:    Director      By:   

/s/ Joselin Fernandes

     Name:    Joselin Fernandes      Title:    Associate Director

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

    AMEGY BANK NATIONAL ASSOCIATION     By:   

/s/ Kenneth R. Batson, III

    Name:    Kenneth R. Batson, III     Title:    Vice President     BRANCH
BANKING AND TRUST COMPANY     By:   

/s/ DeVon J. Lang

    Name:    DeVon J. Lang     Title:    Vice President

 

[Signature Page to First Amendment]